PER CURIAM:
This court, in an opinion filed as of No. 329 Pittsburgh, 1980, 287 Pa.Super. 180, 429 A.2d 1160, reversed and remanded the within deficiency judgment action to the Court of Common Pleas of Westmoreland County and in the course of that opinion provided direction to that court to proceed in the following manner:
Reconsider the case.
*399Determine whether the findings of the trial judge should be changed and, if so, by how much.
Enter a new Order.
Provide an Opinion fully explaining the basis for the change.
The Westmoreland County Common Pleas Court failed to comply with that procedure and instead proceeded in apparent summary fashion to enter an order that set aside the order it had entered as a court en banc establishing the value of the assets in question at $375,000 while reinstating the determination of value of $300,000 that had been entered by the trial judge, as a result of which the within appeal, the most recent appeal proceeding, was undertaken.
ORDER
IT IS HEREBY ORDERED THAT the matter be remanded to the Common Pleas Court of Westmoreland County for en banc proceedings by that court that comply with the directives expressed in the earlier opinion entered by this court. Jurisdiction is relinquished.